Citation Nr: 1139031	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a disability rating higher than 40 percent for residuals, prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted service connection for PTSD with major depressive disorder at a 30 percent disability rating, effective February 22, 2008 and reduced the Veteran's rating from 100 percent to a 40 percent disability rating for residuals of prostate cancer, effective November 1, 2008. 

The Veteran testified before a decision review officer (DRO) at the RO in May 2008.  A transcript of the hearing has been associated with the claims file.

Of preliminary importance, because the claim for higher rating for PTSD involves a request for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The issue of entitlement to a disability rating higher than 40 percent for residuals, prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's PTSD with major depressive disorder has been manifested by anxiety, nightmares, social isolation, chronic tension, exaggerated startle, significant anhedonia, diminished interest in activities, avoidance behavior and sleep difficulties; the record is negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation, neglect of personal hygiene, delusions, impaired thought processes or deficiencies in the areas of work, family relations, judgment or thinking.


CONCLUSION OF LAW

The criteria for entitlement to an initial 50 percent rating, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the appellant in a May 2008 letter that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2008 RO rating decision reflects the initial adjudication of the claim followed the issuance of the May 2008 letter.  Accordingly, no further development is required with respect to the duty to notify.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's August 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 




Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran is currently assigned an initial 30 percent disability rating for depression/anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434-9411, effective February 22, 2008.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for PTSD.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.

Under the general rating formula for mental disorders rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's anxiety/depressive disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's psychiatric disorder is currently rated 30 percent disabling.  This is the initial rating assigned after the grant of service connection.

A March 2008 VA treatment note reported that the Veteran felt more depressed and was trying to adjust to living without his prostate.  He denied suicidal and homicidal ideation as well as audio and visual hallucinations.  There was no psychosis.

A May 2008 VA mental health note indicated that the Veteran's memory was intact.  He reported feeling sad and was tearful.  He denied suicidal and homicidal ideation and there was no psychosis.  He endorsed nightmares associated with his prostate cancer and death.  He also had flashbacks to Vietnam and avoided things that reminded him of Vietnam.  His sleep was fractured due to his nightmares and night sweats.  He reported social isolation due to his fears of being around crowds.  He continued to have symptoms of anxiety and depressed mood.

The Veteran underwent a VA examination in August 2008.  He reported a long history of stress due to memories and reminders of his time in Vietnam.  He described a long history of sleep difficulties, chronic tension and exaggerated startle.  He also reported extreme reactivity to any news about cancer.  He had significantly decreased interest in activities and significant anhedonia.  He did manage activities of daily living.  The Veteran has been married 40 years and has 2 children and 2 grandchildren with whom he remains close.  He reported that he is "loved" by everyone that he works with and denied difficulties with work.

On examination, his affect was constricted and he was quite tearful.  His thought process was logical with no evidence of thought disorder.  He denied hallucinations or delusions and there was no evidence of these on examination.  He reported daily suicidal ideation, citing his concerns about cancer and death.  He denied any current plan or intent, citing a feeling of connection with his children, grandchildren and work.  His cognition was grossly intact.  His insight was fair and his judgment was good.  The diagnosis was PTSD.  Current GAF scores of 50-55 were reported with the highest GAF score in the past year being 55.  The examiner noted that the Veteran presented with a history of mild to moderate PTSD symptoms.  The presentation also met the criteria for major depressive disorder.  The Veteran's symptoms have caused significant distress and moderate impairment in social function.  He has been able to maintain vocational function without difficulty and was competent to handle his finances.

The Board finds that based on the totality of the evidence and after resolving any reasonable doubt in favor of the Veteran, his PTSD with major depressive disorder more nearly approximates the criteria for a 50 percent rating, but no more, during the entire period in issue.  

The Veteran's PTSD with major depressive disorder was manifested by anxiety, nightmares, social isolation, chronic tension, exaggerated startle, significant anhedonia, diminished interest in activities, avoidance behavior and sleep difficulties.  The Veteran continued to be married to his wife of 40 years but he reported that he experienced social isolation due to his fears of being around crowds.

Additionally, the assigned GAF scores ranging between 50 and 55, generally reflect moderate symptoms.  

However, the preponderance of the evidence does not show that the Veteran's symptoms warrant a rating in excess of 50 percent as the overall evidence of record on does not reflect that the Veteran's symptomatology, in general, was so severe as to merit an initial 70 percent evaluation.  In this regard, the evidentiary record was negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting his ability to function independently, spatial disorientation or neglect of personal hygiene.  

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as he has continued to live with his wife and had close contact with his two adult children and his two grandchildren.

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  While the Board acknowledges that, at times, the Veteran complained of suicidal ideation, there is no indication that he demonstrated any plan or intent.  

He did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

During this initial period there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Thus, the Board finds that the Veteran's symptoms more closely approximated the criteria for 50 percent.   


ORDER

Entitlement to an initial 50 percent rating, but no higher, for PTSD with major depressive disorder is granted, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

The Veteran's prostate cancer is evaluated under the rating code for malignant neoplasms of the genitourinary system.  These are rated as 100 percent disabling. However, the note to this rating code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be evaluated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 7528.

The Veteran seeks a rating in excess of 40 percent for his service-connected residuals, prostate cancer disability.  The Board observes that the most recent VA examination in November 2007 for this disability is almost 4 years old.  

At his March 2009 DRO hearing, the Veteran testified that he changed his pads 4 times a day and wore them all of the time.  He also stated that he wore the pads at night and changed them about 5 times per night.

In an August 2011 Appellant's Brief, the Veteran's representative noted that the Veteran changed his pads 4 times per day and also then has to change them during the night.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals, prostate cancer, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA genitourinary examination to ascertain the nature and severity of his service-connected residuals of prostate cancer.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  

The VA examiner should complete a detailed review of the Veteran's history and current complaints, and undertake a comprehensive clinical evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed, and the examiner should specifically indicate whether and at what rate use of appliances or absorbent materials is required due to urinary incontinence or leakage, and also fecal incontinence, and, in addition, determine whether the Veteran's complaints of increased urinary frequency are part and parcel of his prostate cancer residuals.   

3.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claim in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


